Title: From James Madison to Edmund Pendleton, 29 October 1782
From: Madison, James
To: Pendleton, Edmund


Dear Sir
Philada. Octr. 29th. 1782
A continuance of Mr. Jones’s indisposition has procured me the office of answering yours of the 21st. instant. His relapse has been more severe than I was aware, and will keep him a prisoner in his room for some time to come. His disorder is at present rather troublesome than alarming. Mrs. Jones luckily has got pretty well over her indisposition.
You will find from the paper inclosed that a packet has lately arrived at N. York. Rivington labours to dissipate the gloom which the prospect of peace had spread over the Loyalists, but his publications on this head carry no marks of authenticity. It appears indeed that the Shelburne party is struggling hard against the Independence of the U. States: But without a naval victory or a Russian Alliance, neither of which are within the compass of probabilities, the ambition of pursuing the war will not I hope be able to withstand the parliamentary eloquence and national distresses which will be opposed to it. It is reported that immediately on the arrival of the Packet counter-orders were dispatched to Stop the evacuation of Charlestown. The naval victory related in the letter from the Hague of the 17th. of Aug: is probably a fabrication of the Stock Jobbers, several letters of subsequent dates having been recd. from Holland which report nothing of the kind.
Some Intelligence has lately come to hand from the Frontiers of N. York which speaks a language less pacific with respect to that quarter than the late letter from Sr. G. Carlton. Which of them speaks most the language of truth must be left to the event.
The British fleet at N. York has been very industrious in preparing for sea, and will probably soon leave that place. Its destination can only be conjectured. The West Indies are the object which first presents itself.
